DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 14 and 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (U.S. Patent Application Publication 20190261930).
U.S. Patent Application Publication 20190261930

    PNG
    media_image1.png
    808
    495
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    406
    461
    media_image2.png
    Greyscale



As per claim 1, Wang et al. disclose a stationary computed tomography (CT) system, comprising: 
a stationary distributed x-ray source unit (106) comprising:
a plurality of emitters (108) positioned to emit x-ray beams through an imaging volume (114); 
one or more detector arrays (110) extending around at least a portion of the imaging volume, each detector array comprising a plurality of detector elements, each detector element configured to receive x-ray beams from more than one emitter; and 
an anti-scatter device (120) configured to be positioned between one or more emitters of the plurality of emitters (108) and an object in the imaging volume (114).
As per claim 2, Wang et al. disclose a stationary CT system wherein each emitter (108) is configured to emit a respective x-ray beam having a full fan-beam and wherein the anti-scatter device (120) comprises a plurality of collimators each configured to truncate a corresponding x-ray beam to form a partial fan-beam (see for example, Figs. shown above).
As per claim 3, Wang et al. disclose a stationary CT system wherein the plurality of emitters (108) includes a first emitter, a second emitter, and a third emitter, and wherein the plurality of collimators (120) comprises a first collimator, a second collimator, and a third collimator, the first collimator positioned proximate the first emitter and configured to truncate a first x-ray beam emitted from the first emitter to form a first partial fan-beam having a first angular range, the second collimator positioned proximate the second emitter and configured to truncate a second x-ray beam emitted from the second emitter to form a second partial fan-beam having a second angular range, and the third collimator positioned proximate the third emitter and configured to truncate a third x-ray beam emitted from the third emitter to form a third partial fan-beam having a third angular range, the first angular range different than the second angular range and the third angular range and the second angular range different than the third angular range (see for example, Figs. shown above).
As per claim 4, Wang et al. disclose a stationary CT system wherein the x-ray source unit comprises an x-ray source ring encircling the imaging volume with the plurality of emitters (108) positioned around the x-ray source ring, and wherein the anti-scatter device (120) comprises a first plurality of collimators positioned around a first ring-shaped actuator and a second plurality of collimators positioned around a second ring-shaped actuator, and wherein the first ring-shaped actuator and the second ring-shaped actuator are movable to truncate one or more x-ray beams to form one or more partial fan-beams (see for example, Figs. shown above; see also embodiments, not shown above).
As per claim 5, Wang et al. disclose a stationary CT system wherein each emitter (108) is configured to emit a respective x-ray beam having a full fan-beam and wherein the anti-scatter device (120) comprises a plurality of collimators each configured to break up a corresponding full fan-beam into a series of narrower fan-beams (see for example, Figs. shown above; see also embodiments, not shown above).
As per claims 8-12, Wang et al. disclose a stationary CT system further comprising a source controller for triggering the plurality of emitters to emit the x-ray beams (see for example, paras. [0031; 0033]- source control; para. [0032] - image reconstructor).
As per claim 14, Wang et al. disclose a method comprising the step(s) of: 
activating a plurality of emitters (108) of a stationary distributed x-ray source unit to emit x-ray beams toward an object within an imaging volume (114), where the x-ray source unit does not rotate around the imaging volume; 
collimating at least a portion of the x-ray beams to reduce scatter via an anti-scatter device (120) positioned between the x-ray source unit and the object; 
receiving attenuated x-ray beams with one or more detector arrays; and 
reconstructing one or more images from projection data obtained from the one or more detector arrays (see for example, Figs. shown above; see also Abstract, not shown above)
As per claims 16-18, Wang et al. disclose a method wherein collimating at least the portion of the x-ray beams comprises collimating a first x-ray beam emitted by a first emitter of the plurality of emitters to have a partial fan-beam with a first angular range and collimating a second x-ray beam emitted by a second emitter of the plurality of emitters to have a partial fan-beam with a second angular range that is different than the first angular range (see for example, Figs. shown above).
Allowable Subject Matter
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 19, the examiner found no reference in the prior art that disclosed or rendered obvious a stationary computed tomography (CT) system comprising: one or more computing devices configured to, during a scan of an object within an imaging volume, translate an imaging unit vertically along the object and including all limitations recited in independent claim 19.
Claims 6-7, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 6 and dependent claim 7, the examiner found no reference in the prior art that disclosed or rendered obvious a stationary (CT) system wherein the one or more detector arrays and the x-ray source unit are displaced along a z-axis of an imaging volume, wherein each emitter is configured to emit a respective x-ray beam having a full fan-beam, and wherein the anti-scatter device comprises one or more collimators each positionable to collimate a corresponding full fan- beam along the z-axis to form a collimated fan-beam that impinges on some but not all of a subset of detector elements of the one or more detector arrays along the z-axis.
As per claim 13, the examiner found no reference in the prior art that disclosed or rendered obvious a stationary (CT) system wherein the x-ray source unit and the one or more detector arrays form an imaging unit configured to translate vertically along the imaging volume when the plurality of emitters is triggered.
As per claim 15, the examiner found no reference in the prior art that disclosed or rendered obvious method wherein the x-ray source unit and the one or more detector arrays form an imaging unit, and further comprising translating the imaging unit vertically along the imaging volume while the plurality of emitters is activated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Patent 6735274

    PNG
    media_image3.png
    510
    370
    media_image3.png
    Greyscale


Abstract
A computerized tomographic imaging system (31) including a vertical movement arrangement (32, 35) for moving gantry of said system vertically while rotating about the object being imaged to provide a helical scan.
[Examiner note: U.S. Patent 6735274 teaches away (rotating gantry) from instant application 17342324’s stationary CT system] 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884